                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew's Plaza
                                                      New York, New York 10007




                                                      December 6, 2019

VIAECF
Honorable Ronnie Abrams                                                               LS DC-SONY
United States District Judge                                                          OO(TME~T
Southern District of New York
Thurgood Marshall United States Courthouse                                            11 H TRO'.'.ICALLY FILED
40 Foley Square                                                                      : lH I( =: - - - - - + - + - - -
New York, New York 10007                                                               !) , I I 11 UT,:-i--:-J----1--_?/_....,__.___

   Re: United States v. Jesus Encarnacion, 19 Cr. 118 (RA)
                                                                                                   -- --   ----· -·------       -   ·--~




Dear Judge Abrams:

        The Government respectfully writes, with the consent of the defense, to request that the
pretrial conference currently scheduled for December 13, 2019 be adjourned to Monday,
December 16, 2019 at 9:30 a.m., subject to the Court's availability. The Government further
requests that time be excluded pursuant to the Speedy Trial Act until December 16, 2019. This
additional time will permit the parties to meet and confer following the Court's recent orders with
respect to the ongoing psychiatric examination of the defendant, among other things. See 18
U.S.C. § 316 l(h)(l)(A), (h)(7)(A).

                                               Very truly yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                         By:
                                               ------~------
                                               Da
                                               Kimberly J: avener
                                               Assistant United States Attorneys
                                               (212) 637-2358/-2744

                                 The pretrial conference scheduled for December 13, 2019 is
cc: Sarah Baumgartel, Esq.       adjourned to Monday, December 16, 2019 at 9:00 a.m. Time is
                                 excluded until December 16, 2019 pursuant to the Speedy Trial
                                 Act.

                                 SO ORDERED.


                                                    Ronnie Abrams, U.S.D.J.
                                                    December 9, 2019
